—In a proceeding pursuant to SCPA 1809 to determine the validity of claims against the estate of the deceased, Alfred Adler, the petitioners appeal from an order of the Surrogate’s Court, Westchester County (Emanuelli, S.), entered November 9, 1998, which denied their motion for summary judgment on the petition.
Ordered that the order is affirmed, with costs payable by the appellants personally.
We agree with the Surrogate’s Court that triable issues of fact exist (see, CPLR 3212 [b]) as to whether the money paid to the decedent from the three subject trusts was in the nature of an advance distribution. Bracken, J. P., Thompson, Goldstein, McGinity and Schmidt, JJ., concur.